Citation Nr: 0949059	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for prostatitis, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from November 1972 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania.  


FINDING OF FACT

The Veteran has nocturia five times per night; there is no 
evidence of recurrent urinary tract infections or retention 
requiring catheterization; the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day has also not been demonstrated.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for prostatitis have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.115, Diagnostic Code 
7527 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prostatitis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Prostatitis has been assigned a 20 percent disability 
evaluation under Diagnostic Code 7527.  Prostate injuries or 
diseases are to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding. 38 C.F.R. § 
4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent disability rating is warranted.  Id.  A 20 percent 
rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  Id.

Urinary tract infections with poor renal function are rated 
on the basis of renal dysfunction.  Urinary tract infections 
with evidence of long-term drug therapy, one to two 
hospitalizations per year, and/or the need for intermittent 
intensive management warrant the assignment of a 10 percent 
disability rating.  The highest rating of 30 percent 
necessitates evidence of recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year) and/or continuous intensive management.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  Id.  A 20 
percent rating contemplates daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night. 
Id.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night.  Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115.  A 10 percent 
rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post-void 
residuals greater than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Id.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.  Id.

VA treatment records obtained in conjunction with the 
Veteran's claim reveal that at the time of a February 2005 VA 
examination, he reported having complaints of more 
incontinence.  He indicated that he had been wearing 
incontinent pads for about two to three months.  The Veteran 
had sensations of needing to void when cold.  He also noted 
having an extreme sense of urgency and urinary incontinence.  

At the time of an April 2006 VA examination, the Veteran 
reported that he had tried taking medication for bladder 
control since his last examination in August 2004 but this 
was unsuccessful.  He stated that he had learned to live with 
the incontinence.  The Veteran reported urinating prior to 
going out.  

The Veteran noted voiding 8 to 10 times during the day and 
four to five times per night.  He had short little spurts of 
a stream of urine.  He occasionally had a strained feeling 
versus dysuria.  He noted standing there for 15 to 20 seconds 
before the stream would start.  The Veteran reported that he 
kept a bucket in his room to pass urine.  He indicated that 
after passing the urine he still felt the urge to void.  He 
also noted having dribbling after finishing.  The Veteran 
indicated that he might wet the bed at night while sleeping.  
He would occasionally wear Depends.  He stated that he wore 
Depends four or five times per month when getting dressed up 
and going out.  He had to change them on occasion.  The 
veteran denied recurrent urinary tract infections and stated 
that he had not had any urinary tract surgery.  He also 
denied renal colic or bladder stones.  He further denied 
having had nephritis and indicated that he had not been 
hospitalized for any urinary tract disease.  There were no 
urinary tract malignancies and there was no need for 
catheterizations.  He avoided caffeine and restricted his 
fluid intake.  Urinalysis was normal with the exception of 
many bacteria with negative nitrates and leikocytes.  A 
diagnosis of chronic prostatitis was rendered.  

In his January 2007 substantive appeal, the Veteran indicated 
that he awoke to void five times per night.  

Based upon the above findings, the Veteran awakens five times 
per night to void, entitling him to a 40 percent rating.  
While the Veteran has reported wearing absorbent materials 
when getting dressed to go out, the changing of absorbent 
materials four times per day or use of an appliance, which 
would be required for a higher rating, has not been shown.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's prostatitis is manifested by urinary frequency 
and voiding dysfunction.  These symptoms are contemplated by 
the rating criteria.  Moreover, the Veteran has not been 
recently hospitalized for his prostatitis.  There have also 
been no findings that his prostatitis causes interference 
with his employment.   As such, the criteria for referral for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran's status has been substantiated.  The Board notes 
that in an April 2006 letter, the RO provided the Veteran 
with notice that informed him of the evidence needed to 
substantiate his claim.  The letter also told him what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain.  The letter also told him to 
submit relevant evidence in his possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the Veteran was provided with notice as to the 
disability rating and effective date elements of the claim in 
the April 2006 letter.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
The Veteran has also been afforded a VA examination.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements; his ability to testify 
at a hearing if so desired; and arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.  


ORDER

A 40 percent disability evaluation for prostatitis is 
granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


